Marshall, Justice.
The appellee husband filed a complaint for divorce on the ground that the parties’ marriage was irretrievably broken. The appellant wife answered, denying that the marriage was irretrievably broken. However, she counterclaimed for divorce on the ground of cruel treatment by the husband. The husband filed a motion for summary judgment, with a supporting affidavit, on the question of divorce on the no fault ground. The wife moved to deny the husband’s motion for summary judgment, and she filed a counter-affidavit in which she alleged that the *64marriage was not irretrievably broken and that there were prospects for a reconciliation. The trial court granted the husband’s motion for summary judgment and the wife appeals.
Submitted June 19, 1978
Decided September 6, 1978.
Andrew J. Hill, Jr., for appellant.
Smith & Shiver, Truett Smith, Thomas L. Hodges, III, for appellee.
Under Dickson v. Dickson, 238 Ga. 672 (235 SE2d 479) (1977) and prior cases, a no fault divorce judgment is properly granted, either on the pleadings or by summary judgment, where one party seeks a divorce on the ground that the marriage is irretrievably broken and the other party counterclaims for divorce on another ground. Notwithstanding the allegations in the appellant’s answer and counter-affidavit that the parties’ marriage was not irretrievably broken, the prayer for a divorce in her counterclaim authorized the trial court to grant the husband a no fault divorce on his motion for summary judgment.

Judgment affirmed.


All the Justices concur.